Exhibit 10.1

 

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of December 30,
2019 (this “Amendment”) to the Loan and Security Agreement dated as of August
17, 2016 (as amended by the First Amendment dated as of December 12, 2016, the
Second Amendment dated as of November 13, 2017 (including the Allonge dated
November 13, 2017 pursuant thereto to the Revolving Note and the Term Note), the
Third Amendment dated as of January 16, 2018, the Fourth Amendment dated as of
April 27, 2018, the Fifth Amendment dated as of November 14, 2018 and a Joinder
Agreement dated as of November 20, 2018, the Sixth Amendment dated as of
November 6, 2019 and as it may be further amended, restated, supplemented,
modified or otherwise changed from time to time, the “Loan Agreement”), is by
and among Creative Realities, Inc., a Minnesota corporation (“CRI”), Creative
Realities, LLC, a Delaware limited liability company (“CRLLC”), Conexus World
Global, LLC, a Kentucky limited liability company (“Conexus”), and Allure Global
Solutions, Inc. a Georgia corporation (“Allure” and collectively referred to
together with CRI, CRLLC and Conexus as the “Borrower”), and Slipstream
Communications, LLC, an Anguillan limited liability company (the “Lender”). All
terms used herein that are defined in the Loan Agreement and not otherwise
defined herein shall have the respective meanings assigned to them in the Loan
Agreement.

 

WHEREAS, Borrower, Broadcast International, Inc., a Utah corporation (“BII”),
and the Lender are parties to the Loan Agreement, pursuant to which, inter alia,
as of the date hereof and immediately prior to the effectiveness of this
Amendment, the outstanding principal amount of the Term Loan is $3,000,000, the
outstanding principal amount of the Revolving Loan is $1,000,000 and the
outstanding principal amount of the Disbursed Escrow Loan is $264,000;

 

WHEREAS, CRI has advised the Lender that BII has been dissolved; and

 

WHEREAS, Borrower has requested that the Lender make a special loan (the
“Special Loan”) to Borrower and, upon the terms and subject to the conditions
set forth in this Amendment, the Lender is willing to make the Special Loan.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower and the Lender, intending to be legally bound, hereby agree as follows:

 

1.Amendments. The Loan Agreement is hereby amended as follows:

 

a)Section 1.1(b) is amended and restated so that as amended and restated it
reads in its entirety as follows:

 

“Upon the request of Borrower made upon the terms and subject to the conditions
of this Agreement, the Lender may, in its sole and complete discretion, but
without any obligation to do so, provide additional Advances to Borrower in the
form of Revolving Loans or Special Loans, as the case may be, in an aggregate
principal amount outstanding at any time of up to the Revolving Loan Limit or
the Special Loan Limit, as the case may be. The Revolving Loans and the Special
Loans are to be evidenced by, and are repayable in accordance with the terms of,
the Revolving Note or the Special Loan Note, as the case may be, and this
Agreement. Each Revolving Loan will have a maturity date as specified on the
schedule attached to the Revolving Note with respect to such Revolving Loan (or
if no date is specified then on the Maturity Date), but in no event will the
maturity date of any Revolving Loan extend past the Maturity Date and,
notwithstanding anything to the contrary, any Revolving Loan outstanding on the
Maturity Date shall immediately become due and payable in full without demand,
notice or any other action. Each Special Loan will have a maturity date of the
Special Loan Maturity Date and, notwithstanding anything to the contrary, any
Special Loan outstanding on the Special Loan Maturity Date shall immediately
become due and payable in full without demand, notice or any other action. No
Special Loan which is paid or prepaid may be reborrowed.”;

 



 

 

 

b)(Section 2(c) is amended by inserting after the words “Revolving Loan” in all
places where they appear therein “or a Special Loan” and inserting after the
words “Revolving Note” the phrase “or the Special Loan Note, as the case may
be,” and inserting after the words “the Revolving Loan Limit” the words “the
Special Loan Limit” “;

 

c)Section 1.4(b) is hereby amended and restated so that as so amended and
restated it reads in its entirety as follows:

 

“(i) Interest shall accrue on the principal balance of each of the Loans and
shall be paid on a monthly basis in each case as specified in the respective
Note, (ii) all then-accrued but unpaid interest shall be paid on the Maturity
Date with respect to the Revolving Note and the Term Note, and on the Disbursed
Escrow Maturity Date with respect to the Disbursed Escrow Note, and on the
Special Loan Maturity Date in the case of the Special Loan Note and (iii) if any
interest accrues or remains payable after the Termination Date, interest shall
be paid upon demand made by Lender.”;

 

d)Section 1.4 (c) is hereby amended and restated so that as so amended and
restated it reads in its entirety as follows:

 

“Effective upon the occurrence of an Event of Default and so long as the same
shall be continuing, the Loan Rate shall automatically be increased by six
percentage points per annum (6.0%) (such increased rate, the “Default Rate”).
The portion of interest which is the Default Rate shall be payable in cash. In
the event that the Loan Rate or the Default Rate exceeds the highest rate of
interest permissible under applicable law, then the Loan Rate and/or the Default
Rate shall be the maximum amount as allowed by applicable law.”;

 

e)Section 1.5 is hereby amended by inserting immediately after the phrase “and
third to the Disbursed Escrow Loan” the phrase “and fourth to the Special Loan”;

 



2

 

 

f)A new Section 1.7 is added, which section shall read in its entirety as
follows:

 

“’Conversion to New Preferred Stock’ “Upon the earlier to occur of an Event of
Default and October 1, 2020, if any of the principal amount of the Special Loan
is then outstanding, the principal and accrued but unpaid interest of the
Special Loan and the outstanding SLPIK shall be automatically converted into
shares of a new series of Senior Convertible Preferred Stock of CRI (the “New
Preferred”) having an Appraised Value equal to three times the then outstanding
principal amount and accrued but unpaid interest of the Special Loan and the
outstanding SLPIK and having the following terms and conditions, as reasonably
determined by CRI and the Lender: (i) the New Preferred shall be the most senior
equity security of CRI, including with respect to the payment of dividends and
other distributions; (ii) except as set forth in this Section 1.7 shall be on
substantially the same terms and conditions as CRI’s Series A-1 6% Convertible
Preferred Stock as set forth in its Certificate of Designation immediately
before the same was cancelled pursuant to a Certificate of Cancellation dated as
of March 13, 2019; (iii) shall not be subject to a right of redemption upon the
part of a holder thereof; (iv) shall accrue and pay quarterly dividends at the
rate of twelve percent (12%) per annum which shall be payable in cash; (iv) the
Stated Value shall be an amount as mutually agreed by CRI and the Lender at the
time of issuance; (v) the Conversion Price shall be an amount equal to 80% of
the average for the 30-day period ending two days prior to the required
conversion date of the daily average of the range of CRI’s common stock
(calculated pursuant to information on The Wall Street Journal Online Edition),
subject to appropriate adjustments; and (vi) neither section 6(e) of the Series
A-1 Certificate of Designation nor any similar provision shall apply to the New
Preferred. For purposes hereof “Appraised Value” shall mean the value of the New
Preferred determined by an independent investment bank of national standing
mutually agreed upon by CRI and the Lender, or if they cannot so agree then they
shall each select such an investment bank and those banks shall select a third
such bank to determine the Appraised Value. On or prior to the date of the first
required issuance of any New Preferred Stock, CRI and the Lender shall have
entered into a Registration Rights Agreement with respect to the Common Stock
issued and issuable upon the conversion of the New Preferred on terms mutually
agreeable to said parties. Nothing in this Section 1.7 shall affect the Special
Loan or any of the terms thereof.”

 

g)The second sentence of Section 3.3 is hereby amended by inserting immediately
after the phrase “As of the Closing Date, each Loan Document (other than the
First Amendment, as to which as of the First Amendment Effective Date and other
than the Second Amendment, as to which as of the Second Amendment Effective Date
and other than the Third Amendment, as to which as of the Third Amendment
Effective Date, and other than the Fourth Amendment, as to which as of the
Fourth Amendment Date, and other than the Fifth Amendment, as to which as of the
Fifth Amendment Effective Date, and other than the Joinder, as to which as of
November 20, 2018 and other than the Sixth Amendment, as to which as of the
Sixth Amendment Effective Date” and immediately before the closing of the
parenthetical therein, the phrase “and other than the Seventh Amendment, as to
which as of the Seventh Amendment Effective Date”;

 

h)Schedule A is hereby amended by adding the following definitions, in
appropriate alphabetical order:

 

i)“’Seventh Amendment’ means the Seventh Amendment to Loan and Security
Agreement dated as of December 30, 2019, among Borrower and the Lender.”;

 



3

 

 

ii)“’Seventh Amendment Effective Date” shall have the meaning specified therefor
in Section 3 of the Seventh Amendment.”;     iii)“’SLPIK’ shall have the meaning
set forth in the definition of Loan Rate.”;     iv)“’Special Loan’ means the
loan in the amount specified in and evidenced by the Special Loan Note and made
to Borrower under the terms of this Agreement, and any renewals, extensions,
revisions, modifications, replacements or substitutions therefor or thereof.    
v)“’Special Loan Advance’ means each advance of the Special Loan made or deemed
made pursuant to this Agreement, which advances cannot exceed in the aggregate
principal amount outstanding at any time the Special Loan Limit.”;    
vi)“’Special Loan Limit’ means $2,500,000.”;     vii)“’Special Loan Maturity
Date’ means June 30, 2021.”; and     viii)“’Special Loan Note’ means the Secured
Special Loan Promissory Note dated as of the date of the Seventh Amendment in
the form of Exhibit A hereto.”.

i)Schedule A is hereby amended by:

 

i)amending the definition of Loan Documents by inserting immediately after the
phrase “and from and after the Sixth Amendment Effective Date, the Sixth
Amendment” the phrase “and from and after the Seventh Amendment Effective Date,
the Seventh Amendment and the Special Loan Note”;     ii)Amending the defined
term “Obligations” by (A) inserting immediately after the words “the Disbursed
Escrow Note” in both places where they appear the words “or the Special Loan
Note” and (B) inserting after the phrase “the Term Loan” in both places where it
appears, the phrase “or the Revolving Loan, or after the Disbursed Escrow
Maturity Date with respect to the Disbursed Escrow Loan, or after the Special
Loan Maturity Date with respect to the Special Loan, as the case may be”; and
    iii)amending and restating the following definitions so in each case as so
amended and restated they read in their respective entireties as follows:

 

(A)“’Advance’ means the Revolving Advances, the Term Loan Advance, each
Disbursed Escrow Advance and the Special Loan Advance.”;     (B)“’Loan Rate’
means, with respect to the Term Loan and the Revolving Loan, eight percent
(8.0%) per annum; provided however at all times when the aggregate outstanding
principal amount of the Term Loan and the Revolving Loan exceeds $4,100,000 then
the Loan Rate shall be ten percent (10%), of which eight percent (8%) shall be
payable in cash and two percent (2%) shall be paid by the issuance of and
treated as additional principal of the Term Loan (the “PIK”); provided, further,
however, that the Loan Rate with respect to the Disbursed Escrow Loan shall be
zero percent (0%); and provided, further, however, that the Loan Rate with
respect to the Special Loan shall be eight percent (8%) of which six percent
(6%) shall be payable in cash and two percent (2%) shall be paid by the issuance
of and treated as additional principal of the Special Loan (the “SLPIK”).”;    
(C)“’Loans’ means the Revolving Loan, the Term Loan, the Disbursed Escrow Loan
and the Special Loan.”; and     (D)“’Notes’ means the Revolving Note, the Term
Note, the Disbursed Escrow Note and the Special Loan Note.”.

 



4

 

 

2.Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

 

a)Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other writing delivered by or on behalf of Borrower to
the Lender pursuant to this Amendment, the Loan Agreement or any other Loan
Document on or prior to the Seventh Amendment Effective Date (as defined below)
are true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to “materiality” or “Material Adverse Effect” in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the Seventh
Amendment Effective Date as though made on and as of such date (unless such
representations or warranties (after taking into account this Amendment) are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to “materiality” or “Material Adverse Effect” in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification), and no Default or Event of Default has occurred
and is continuing as of the Seventh Amendment Effective Date or would result
from this Amendment becoming effective in accordance with its terms.

 

b)Authorization, Etc. The execution, delivery and performance by Borrower of
this Amendment and the other Loan Documents being executed concurrently
herewith, and the performance of the Loan Agreement, as amended hereby, and the
other Loan Documents, (i) have been duly authorized by all necessary action,
(ii) do not and will not contravene any of the governing documents of any
Borrower or any applicable Requirement of Law, (iii) do not and will not
contravene any Contractual Obligation binding on or otherwise affecting any
Borrower or any of its properties (except for those the conflict with which
could not reasonably be expected to result in a Material Adverse Effect), (iv)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any properties of any
Borrower, and (v) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except in each case to the extent that such default, noncompliance,
contravention, suspension, revocation, impairment, forfeiture or non-renewal
could not reasonably be expected to result in a Material Adverse Effect.

 

c)Enforceability of Loan Documents. This Amendment, the Loan Agreement as
amended by this Amendment, and each other Loan Document to which any Borrower is
or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and by
general principles of equity.

 



5

 

 

3.Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Lender and its
counsel, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied (or waived) being herein called the
“Seventh Amendment Effective Date”):

 

a)Representations and Warranties. The representations and warranties contained
in this Amendment and in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other document delivered to Lender pursuant to this
Amendment, the Loan Agreement or any other Loan Document on or prior to the
Seventh Amendment Effective Date are true and correct in all material respects
(except that such materiality qualifier shall not be applied to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof (which
representations and warranties shall be true and correct in all respects subject
to such qualification), on and as of the Seventh Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty (after taking into account this Amendment) expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

b)No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Seventh Amendment Effective Date or result
from this Amendment becoming effective in accordance with its terms.

 

c)Delivery of Documents. The Lender shall have received on or before the Seventh
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to the Lender and, unless indicated otherwise, dated the Seventh
Amendment Effective Date:

 

i)this Amendment, duly executed by each Borrower;

 

ii)the Special Loan Note, duly executed by each Borrower;

 

iii)an acknowledgement and agreement by each Borrower for the Lender to make a
payment directly to Lender’s counsel for Lender’s legal fees and expenses and
such payment to constitute part of the Special Loan; and

 

iv)a certificate of an authorized officer of each Borrower, certifying as to the
matters set forth in subsections (a) and (b) of this Section 3.

 



6

 

 

4.Continued Effectiveness of the Loan Agreement and Other Loan Documents. Each
Borrower hereby (i) confirms and agrees that the Loan Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Seventh Amendment Effective Date all references in any such Loan
Document to “the Loan Agreement,” the “Agreement,” “thereto,” “thereof,”
“thereunder” or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment, and (ii) confirms and agrees
that to the extent that any Loan Document purports to assign or pledge to the
Lender, or to grant to the Lender a security interest in or Lien on, any
Collateral as security for the Obligations of any Borrower from time to time
existing in respect of the Loan Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Amendment does not and
shall not affect any of the obligations of any Borrower, other than as expressly
provided herein, including, without limitation, the Borrower’s obligations to
repay the Loans in accordance with the terms of the Loan Agreement, or the
obligations of any Borrower under any Loan Document to which it is a party, all
of which obligations shall remain in full force and effect. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Loan Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any other Loan Document.

 

5.Release. (a) Each Borrower hereby acknowledges and agrees that: (i) no
Borrower has any claim or cause of action against the Lender (or any of its
Affiliates or its or their officers, directors, employees, managers, members,
partner, shareholders, attorneys or consultants) in connection with the Loan
Documents and (ii) the Lender has heretofore properly performed and satisfied in
a timely manner all of its obligations to Borrower under the Loan Agreement and
the other Loan Documents that are required to have been performed on or prior to
the date hereof. Notwithstanding the foregoing, the Lender wishes (and Borrower
agrees) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect any of the
Lender’s rights, interests, security and/or remedies under the Loan Agreement
and the other Loan Documents. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each Borrower (for itself and each other Borrower and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the “Releasors”) does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Lender and each of its Affiliates and
its and their managers, members, partners, officers, directors, employees,
shareholders attorneys and consultants in their capacities as or for the Lender
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done directly arising out of, connected with or
related to this Amendment, the Loan Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of the
Lender contained therein, or the possession, use, operation or control of any of
the assets of any Borrower, or the making of any Loans or other Advances, or the
management of such Loans or Advances or the Collateral, in each case, solely to
the extent arising from any act, omission or thing whatsoever done or omitted to
be done on or prior to the Seventh Amendment Effective Date.

 

6.Miscellaneous.

 

a)Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Lender, including, without limitation, fees, costs and
expenses of the Office of Andrew Ross, counsel to the Lender, in connection with
the structuring, preparation, negotiation, execution and delivery of this
Amendment, the Special Loan Note and the transactions and all documents
contemplated herein and therein, and related transactions, and all documents
with respect thereto.

 



7

 

 

b)Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

c)Borrower hereby acknowledges and agrees that this Amendment constitutes a
“Loan Document” under the Loan Agreement. Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by a
Borrower under or in connection with this Amendment shall have been incorrect in
any material respect when made, or (ii) any Borrower shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

 

d)All representations, warranties, acknowledgements, agreements and other
covenants of the Borrowers in this Amendment are made on a joint and several
basis and are made by each Borrower with respect to itself and all other
Borrowers.

 

e)Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

7.Covenant by Borrower. Borrower covenants and agrees that at any time upon the
request of Lender, Borrower will cause Wireless Ronin Technologies, Corp., a
Canadian company and subsidiary of CRI to become a party to the Agreement.

 

8.Counterparts. This Amendment may be entered into in any number of separate
counterparts by any one or more of the parties hereto, and all of said
counterparts taken together shall constitute one and the same instrument. Valid
and binding signatures to this Amendment may be delivered in original ink, by
facsimile or by email or other means of electronic transmission.

 

9.Governing Law. This Amendment and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflicts of laws.

 

10.Submission To Jurisdiction; Waiver Of Jury Trial.

 

a)BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN NEW YORK CITY, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND THE LENDER PERTAINING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER. BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

 

b)THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

 

[ Remainder of page intentionally left blank]

 



8

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 



BORROWER:   LENDER:       CREATIVE REALITIES, INC.   SLIPSTREAM COMMUNICATIONS,
LLC CREATIVE REALITIES, LLC     CONEXUS WORLD GLOBAL, LLC     ALLURE GLOBAL
SOLUTIONS, INC.            By: /s/ Brian Friedman     Name: Brian Friedman By:  
/s/ Rick Mills   Title: General Counsel & Secretary   Rick Mills, Chief
Executive Officer           Address for Notice (for all Borrowers):   Address
for Notice: Creative Realities, Inc.     Attention: Chief Financial Officer    
22 Audrey Place     Fairfield, NJ 07004    

 



 

 

 

Exhibit A

Form of Secured Special Loan Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

